DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 	This Office action addresses claims 1-13.  Claims 2 and 8-13 remain withdrawn from consideration.  Claims 1 and 3-7 are newly rejected under 35 USC 103.  This action is non-final.  


Claim Rejections - 35 USC § 103
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruettinger et al (US 20130189606) in view of Kim et al (US 20130295489).  
	Regarding claims 1 and 5, Ruettinger et al. teach an electrochemical element for a solid oxide fuel cell comprising a substrate with an electrode layer comprising a porous metal support (S) and an electrode layer (A) formed on the support (Fig. 5, [0046]).  Regarding claim 5, the electrochemical element further comprises an electrolyte layer (E) and a counter electrode layer (K) (Fig. 5).  Regarding claim 7, the electrochemical element is a solid oxide fuel cell that can be operated at 650C or more ([0024], [0033]), which anticipates the range of claim 7 (it is noted that the temperature of operation is treated as a functional limitation).  
	While Ruettinger et al. teach that the anode surface has a root mean square surface roughness (Rq) of preferably less than 0.6 microns ([0048]), the reference does not expressly teach that the arithmetic roughness (Ra) is 0.3 microns or less, as claimed. 
	However, this limitation would be rendered obvious because the skilled artisan would first recognize that the Rq and Ra values are related (see [0011] of Ruettinger for discussion of these values and how they are calculated).  The skilled artisan would recognize that the smaller a value for Rq, the smaller the corresponding value for Ra.  Thus, although the reference does not expressly teach an Ra value for the anode layer, it is reasonable to interpret the teaching of Rq being less than 0.6 microns as disclosing an Ra of similar scope.  Furthermore, the Ra value may even be smaller than Rq because as explained in [0011], the Rq value takes into account more outlying values.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  Therefore, the reference renders obvious the claimed range of 0.3 microns or less. 
	Ruettinger et al. further does not expressly teach that the electrode (anode) layer has a denseness of 30-80% (that is, a porosity of 20-70%; see [0057] of the publication of the instant application).  
	Kim et al. is directed to an anode-supported solid oxide fuel cell.  In [0045], the reference teaches that the porosity of the anode may be in the range of about 35-45%, especially about 40%.  The corresponding density range would thus be 55-65%, especially 60%. 
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan could look to the disclosure of Kim et al. for a representative porosity of an anode in an anode-supported solid oxide fuel cell.  It is known that in general, gas diffusion electrodes must possess sufficient porosity for diffusion of gases therein.  The use of a 40% porous (60% dense) anode in Ruettinger as suggested by Kim et al. would therefore have been obvious to one skilled in the art.  
Regarding claim 6, the use of plural fuel cells in a stack is well-known and common in the art as a means for increasing the voltage of a single fuel cell.  Accordingly, claim 6 is not considered to distinguish over Ruettinger et al. 



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruettinger et al. in view of Kim et al. as applied to claims 1 and 5-7 above, and further in view of Hwang et al (US 20170125833).	
	Ruettinger does not expressly teach that the porous metal support comprises through holes that penetrate the support from one surface to the other, as recited in claim 3.
Hwang et al is directed to a permeable metal substrate for a fuel cell.  The substrate comprises gas channels, e.g., through holes (112) that penetrate the support from one surface to the other ([0041], Fig. 1, 2, and 8).  Regarding claim 4, the substrate is a metal plate that has been subjected to hole formation processing ([0041]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Accordingly, the modification would be obvious to one skilled in the art. 

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 8, 2022